DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, it is unclear what is meant by a “back-office hotel server”. The specification describes implementing the invention in a hotel (para. [0003]), but does not describe a “back-office hotel server”. For purposes of art rejection, Examiner will assume that a “back-office hotel server” is a server located in an office of a hotel. 

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: lack of antecedent basis for the “back-office hotel server” recited in claim 10.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (US 20160066137 A1).

Regarding claim 19, Kulkarni (US 20160066137 A1) teaches a system for providing awareness in a multi-space environment (hotel with rooms, para. [0342]), the system comprising: 
an array of gateway devices (reader nodes 2002, 2004, 2006, 2008 Fig. 1), each gateway device being positioned within a space in the multi-space environment, each gateway device having a gateway device identification (para. [0155] last seven lines) providing an accurately-known fixed location (“known locations for each of the reader nodes” para. [0216]); 
each gateway device of the array configured to measure a signal characteristic (“signal strength” para. [0203]) of a received beacon signal from a proximate wireless-enabled personal locator device (leaf nodes 1002, 1004, 1006, 1008, Fig. 1; para. [0341]) and, responsive thereto, to transmit a gateway signal to a server system, the gateway signal including the personal locator device identification, the gateway device identification, and received signal strength measurement (paras. [0296], claims 1 and 9, para. [0155] last seven lines);
the server system located in communication with the vertical and horizontal array of gateway devices, the server system processing the plurality of gateway signals to determine an estimated location of the proximate wireless-enabled personal locator device (claims 1 and 9; paras. [0365]-[0367]); 
the server system including at least one local server co-located in communication with the array of gateway devices at the multi-space environment (“bridging reader node” paras. [0194]-[0195] is considered a local server in view of page 16 of Applicant’s spec: “local servers 34 may be operating as a conduit to the cloud server”; also see para. [0148] “reader nodes may accrue data from multiple LSTs into a single message and processes it locally as much as possible before sending it to a cloud server”); and 
the server system including at least one cloud server remotely located in communication with the at least one local server (3000, Fig. 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 20160066137 A1).

Regarding claim 20, Kulkarni teaches redundancy at the cloud server in response to a failure (para. [0075] “unavailable”), and further teaches that redundancy can be implemented in any of the system devices in order to improve operational efficiency and security (para. [0118]). It would have been obvious to modify Kulkarni by implementing redundancy in the at least one local server in order to improve operational efficiency and security.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 20160066137 A1) in view of OFFICIAL NOTICE.

Regarding claim 1, Kulkarni (US 20160066137 A1) teaches [NOTE: limitations not taught by Kulkarni are lined through] a system for providing awareness in a multi-space environment (hotel with rooms, para. [0342]), the system comprising: 
a 
each gateway device of the 

a wireless transceiver 
a processor 
a memory accessible to the processor (“associated memory and data storage” para. [0157]), the memory including processor-executable instructions that, when executed, cause the processor to: 
receive a beacon signal via the wireless transceiver (“MCU 2100 controls... receiving signals” para. [0157]) from a proximate wireless-enabled personal locator device (leaf nodes 1002, 1004, 1006, 1008, Fig. 1; para. [0341]), the beacon signal including a personal locator device identification (para. [0155] last seven lines), 
37measure a signal characteristic of the beacon signal (“signal strength” para. [0203]), 
transmit a gateway signal to a server system, the gateway signal including the personal locator device identification, the gateway device identification, and received signal strength measurement (paras. [0296], claims 1 and 9, para. [0155] last seven lines); 
the server system located in communication with the 
the server system including at least one local server co-located in communication with the single message and processes it locally as much as possible before sending it to a cloud server”); and 
the server system including at least one cloud server remotely located in communication with the at least one local server (3000, Fig. 1).
As indicated by the lined through language above, Kulkarni does not teach:
(1) the array of gateway devices being vertical as well as horizontal. Kulkarni teaches a hotel with gateway devices associated with different rooms (para. [0342]), implying at least a horizontal array, and further teaches three-dimensional positioning (para. [0277]). Examiner takes OFFICIAL NOTICE that hotels with multiple floors are well-known. It would have been obvious to modify Kulkarni by implementing the system in a multi-floor hotel in order to determine personal locator device location in such hotel. A multi-floor hotel with gateway devices associated with different rooms would provide a vertical and horizontal array of gateway devices. A vertical and horizontal array would further facilitate three-dimensional positioning.
(2) each gateway device including a housing. However Examiner takes OFFICIAL NOTICE that housings for electronic devices such as Kulkarni’s gateway devices are well-known. If not inherent, it would have been obvious to modify Kulkarni by providing a housing for each gateway device in order to provide protection and convenient portability.

Regarding claim 2, Kulkarni teaches redundancy at the cloud server in response to a failure (para. [0075] “unavailable”), and further teaches that redundancy can be implemented in any of the system devices in order to improve operational efficiency and security (para. [0118]). It would have been obvious to modify Kulkarni by implementing redundancy in the at least one local server in order to improve operational efficiency and security.
 
Regarding claim 3, when Kulkarni is modified as discussed with respect to claims 2 and 12 above, the at least one local server would comprise at least one primary server and at least one secondary server, the secondary server taking over for the primary server in response to a failure of the primary server.
  
Regarding claim 4, Kulkarni teaches that the at least one cloud server comprises a plurality of cloud servers sharing load and rebalancing the load in response to a failure (paras. [0075]-[0076]), and further teaches that such redundancy can be implemented in any of the system devices in order to improve operational efficiency and security (para. [0118]). It would have been obvious to modify Kulkarni by implementing load sharing and rebalancing in the at least one local server in order to improve operational efficiency and security.

Regarding claim 5, Kulkarni teaches that the vertical and horizontal array of gateway devices proxy communications through the at least one local server to the at least one cloud server (paras. [0148], [0194], [0195] where bridging reader nodes are considered local servers as discussed with respect to claims 1, 11, and 19 above).  

Regarding claim 9, Kulkarni teaches that the at least one cloud server further comprises: 
a processor; and 
a memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
receive a plurality of gateway signals from a plurality of gateway devices of the vertical and horizontal array via the at least one local server, process the plurality of gateway signals, determine estimated location of the proximate wireless-enabled personal locator device (paras. [0365]-[0367]; claims 1 and 9), and activate an alert notification (“alert” para. [0343]).  

Regarding claim 10, Kulkarni teaches a hotel implementation (paras. [0342], [0345]). Kulkarni’s at least one local server can therefore be considered to comprise a “hotel server” in communication with the vertical and horizontal array of gateway devices. As for “back-office”, any location inside the hotel would at least be obvious to try as a location for the local server, including a “back office”. This is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 11, Kulkarni (US 20160066137 A1) teaches [NOTE: limitations not taught by Kulkarni are lined through] a system for providing awareness in a multi-space environment (hotel with rooms, para. [0342]), the system comprising: 
an array of gateway devices (reader nodes 2002, 2004, 2006, 2008 Fig. 1), each gateway device being positioned within a space in the multi-space environment, each gateway device having a gateway device identification (para. [0155] last seven lines) providing an accurately-known fixed location (“known locations for each of the reader nodes” para. [0216]); 
each gateway device of the array including: 

a wireless transceiver 
a processor 
a memory accessible to the processor (“associated memory and data storage” para. [0157]), the memory including processor-executable instructions that, when executed, cause the processor to: 
receive a beacon signal via the wireless transceiver (“MCU 2100 controls... receiving signals” para. [0157]) from a proximate wireless-enabled personal locator device (leaf nodes 1002, 1004, 1006, 1008, Fig. 1; para. [0341]), the beacon signal including a personal locator device identification (para. [0155] last seven lines), 
37measure a signal characteristic of the beacon signal (“signal strength” para. [0203]), 
transmit a gateway signal to a server system, the gateway signal including the personal locator device identification, the gateway device identification, and received signal strength measurement (paras. [0296], claims 1 and 9, para. [0155] last seven lines); 
the server system located in communication with the array of gateway devices, the server system processing the plurality of gateway signals to determine an estimated location of the proximate wireless-enabled personal locator device (claims 1 and 9; paras. [0365]-[0367]); 
the server system including at least one local server co-located in communication with the array of gateway devices at the multi-space environment (“bridging reader node” paras. [0194]-[0195] is considered a local server in view of page 16 of Applicant’s spec: “local servers 34 may be operating as a conduit to the cloud server”; also see para. [0148] “reader nodes may accrue data from multiple LSTs into a single message and processes it locally as much as possible before sending it to a cloud server”); and 
the server system including at least one cloud server remotely located in communication with the at least one local server (3000, Fig. 1).
As indicated by the lined through language above, Kulkarni does not teach each gateway device including a housing. However Examiner takes OFFICIAL NOTICE that housings for electronic devices such as Kulkarni’s gateway devices are well-known. If not inherent, it would have been obvious to modify Kulkarni by providing a housing for each gateway device in order to provide protection and convenient portability.

Regarding claim 12, Kulkarni teaches redundancy at the cloud server in response to a failure (para. [0075] “unavailable”), and further teaches that redundancy can be implemented in any of the system devices in order to improve operational efficiency and security (para. [0118]). It would have been obvious to modify Kulkarni by implementing redundancy in the at least one local server in order to improve operational efficiency and security.
 
Regarding claim 13, when Kulkarni is modified as discussed with respect to claims 2 and 12 above, the at least one local server would comprise at least one primary server and at least one secondary server, the secondary server taking over for the primary server in response to a failure of the primary server.
  
Regarding claim 14, Kulkarni teaches that the at least one cloud server comprises a plurality of cloud servers sharing load and rebalancing the load in response to a failure (paras. [0075]-[0076]), and further teaches that such redundancy can be implemented in any of the system devices in order to improve operational efficiency and security (para. [0118]). It would have been obvious to modify Kulkarni by implementing load sharing and rebalancing in the at least one local server in order to improve operational efficiency and security.

Regarding claim 15, Kulkarni teaches that the array of gateway devices proxy communications through the at least one local server to the at least one cloud server (paras. [0148], [0194], [0195] where bridging reader nodes are considered local servers as discussed with respect to claims 1, 11, and 19 above).  


Allowable Subject Matter

Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dinesh (US 20170059687 A1) teaches a system for providing awareness in a multi-space environment (Fig. 11) comprising an array of gateway devices (2210, Fig. 20) receiving a beacon signal (para. [0042]) and estimating location by a server system (2226, Fig. 20), the server system including at least one local server and at least one cloud server (para. [0082]).
	Rose (US 20110309931 A1) teaches a system for providing awareness in a multi-space environment (Fig. 1) comprising a horizontal and vertical array of gateway devices (112, Fig. 1) receiving a beacon signal (from tags 114, Fig. 1) and estimating location (para. [0015]) by a server system, the server system including local and remote servers (110, 122, Fig. 1).
Pei (US 20200044693 A1) teaches an array of gateway devices (2) receiving beacon signals from locator devices (4), and a server (1) estimating location of the locator devices (S4, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648